Plaintiff in Error was indicted and tried for murder in the first degree and was convicted of murder in the second degree. He was sentenced to twenty years in the State penitentiary and seeks relief from that judgment on writ of error.
Many errors are assigned, all being predicated on the admission of evidence, the giving or refusal of charges, improper comment of the Court and Counsel in the presence of the jury and the sufficiency of the evidence, as a whole, to support the verdict.
We have examined the record in the light of these assignments and while the testimony is in hopeless conflict, there is ample predicate for the verdict and reversible error is not otherwise shown.
The judgment of the trial Court is accordingly affirmed.
Affirmed. *Page 430 
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.